El Juez Asociado Se. Hutchison,
emitió la opinión del tribunal.
El acusado fué declarado culpable por un supuesto li-belo infamatorio contenido en una carta dirigida al Gober-nador. La carta relataba una información qúe había sido hecha al acusado, la que, de ser cierta, envolvía la comi-sión de un delito grave, o una serie de delitos graves, por un miembro de la asamblea municipal. El autor de dicha carta manifestaba que la persona por quien fueron hechas estas manifestaciones había fallecido, y expresaba cierta *328duda en cuanto a la veracidad de todos los hechos relata-dos, pero recomendaba que el asunto debía ser investigado.
La prueba aducida en el juicio revelaba el hecho de que antes de escribir la carta su autor había recibido otros in-formes de otras fuentes que indicaban que podría en reali-dad existir algún fundamento para el relato que había sido, hecho por un cuñado del supuesto ofensor. El denunciante, en este caso manifiesta que las relaciones entre él y su cu-ñado eran tirantes, pero no hay nada que indique que el acusado tenía conocimiento de esta o alguna otra circuns-tancia que le hubiera podido hacer dudar de la veracidad del cuñado. Este cuñado hizo las manifestaciones referi-das en la carta, a presencia de un número ele testigos, uno de los cuales declaró en el juicio. También este testigo ha-bía sido informado con respecto al mismo asunto que Regó a conocimiento del acusado después de oír la narración he-cha por el cuñado.
Verdaderamente que los denunciantes en el caso a que se acaba de hacer mención refirieron los hechos alegados a varias personas al día siguiente en que se dijo haberse co-metido el delito. Ellos también llamaron a un abogado de San Juan, quien hizo un viaje a través de la isla para in-vestigar el asunto algunos días después de la fecha citada en último término. Como resultado de esta investigación el abogado quedó convencido de que se había cometido un de-lito, pero, debido a la falta de deseo de los testigos en de-clarar, y a otras circunstancias, no creyó que el caso pu-diera ser bastante fuerte para sostener una acusación, en vista de lo cual -se desistió del asunto.
El cuñado, como se expresa en la carta dirigida al Go-bernador, manifestó que se había presentado una derm tú cía al fiscal del distrito, y que el caso estaba “durmiendo el sueño de los justos” en su oficina. Después de haber sido referida la carta al fiscal de distrito para una investigación, volvió el acusado a escribir al Gobernador quejándose de la *329forma en que se estaba haciendo la investigación, ocupán-dose en hacer cierta fuerte crítica del fiscal de distrito y de otros funcionarios públicos, y proponiendo que el asunto fuera puesto en manos de algún otro funcionario. Después que había sido instituido el presente proceso, también envió el acusado un telegrama a cierto periódico, cuyo objeto era rectificar un informe anterior que se dice estaba fundado en datos obtenidos del Departamento de Justicia. La prueba del gobierno también reveló que nunca se había formulado en la oficina del fiscal del distrito, en la corte municipal, o en el cuartel de policía, ninguna denuncia contra el denun-ciante en este caso.
La comunicación dirigida al Jefe Ejecutivo era clara-mente privilegiada y las circunstancias arriba reseñadas no son suficientes para establecer la malicia, aun cuando el acu-sado no hubiera asumido voluntariamente la obligación de es-tablecer una causa probable. Véanse los casos de Franco Soto v. Martínez, 29 D. P. R. 237, y Coll v. Gandía, id. 999.
El hecho de que una persona, al referir un suceso, se imagine que una línea de polvo llegue a convertirse en una escuela rural en receso, que la oficina de un funcionario municipal tomase la apariencia de una arboleda vecina y, para completar la narración, que un profesor desempeñe el pa-pel de una madre indignada, no es una cosa sorprendente. No solamente vienen a la imaginación frecuentemente cosas que son más extrañas, sino que una metamorfosis algo pa-recida es cosa que está dentro de la experiencia diaria de cualquier observador cuidadoso de aquellos que están cons-tantemente oyendo y diciendo algo nuevo. La mera licen-cia poética no es bastante para convertir en un libelo difamatorio una narración así presentada y debida en parte a la imaginación del informante y repetida de buena fe por quien la oye, no sólo .sin tener ninguna razón para sospe-char que carezca en absoluto de fundamento sino después *330de haber recibido más informes que indican una conclusión contraria.
Puede ser que una acusación en que se imputan los he-chos referidos en la carta al Gobernador no sostuviera una sentencia condenatoria del denunciante en este caso, basada en la prueba de los testigos de la defensa; pero aparte de la cuestión de incongruencia, si esa prueba hubiera sido adu-cida en el juicio de tal denunciante, por el delito que se le imputa y un juez sentenciador o jurado hubiera aceptado tal prueba como cierta, entonces una sentencia o veredicto basado en la misma difícilmente sería modificado.
No incumbía al acusado, por supuesto, el probar que el denunciante era culpable del delito a que hacía referencia el supuesto escrito libeloso, pero quizá debido a la misma culpa del acusado en no conocer su deber en este sentido, el juicio en la corte inferior parece haber procedido más o menos fundado en tal teoría.
Al resolver el caso el juez sentenciador dijo que la única cuestión que había de resolverse era si el proceder del acu-sado al escribir la carta había estado “justificado;” que el derecho y el deber de todo ciudadano a reportar la comi-sión de un delito, debe ser ejercitado con gran cuidado y cuando el informante está convencido de su plena certeza; que la defensa había tratado de probar que el denunciante ora culpable de un delito no obstante la admisión hecha por la misma defensa (declaración del abogado, supra) de que la prueba era insuficiente para sostener una condena; que no se podía presumir que el denunciante había cometido un delito mientras la ley lo considera inocente, aun cuando esté sometido a un cargo formal; .que en cuanto al elemento de malicia, si el acusado hubiera hecho una ligera inves-tigación de los hechos imputados al denunciante él hubiera quedado convencido de que los mismos no eran ciertos y no hubiera escrito la carta; que desgraciadamente en Puerto Rico se están empleando medios para destruir las reputa-*331clones bien cimentadas por personas sin escrúpulos que no vacilan en recurrir a la calumnia y a las mentiras para perjudicar reputaciones que están muy por encima del nivel moral de los individuos sin escrúpulos a que se ba bed)o referencia; y que la actuación del acusado al escribir la carta no babía estado justificada.
El fiscal, en su alegato no discute los méritos de la ape-lación, pero insiste en una moción de eliminación de la ex-posición del caso, y de ser suficiente la acusación en la con-firmación de la sentencia.
No bay inucbo que decir en favor de la exposición del caso. Sin embargo, la responsabilidad por la situación tal como abora se enCuéntra no descansa enteramente, sobre los hombros del apelante. La exposición, como fué presentada originalmente en la corte inferior, contenía, según parece, todo lo dicho por la corte o los abogados durante el juicio, sin tener en cuenta ninguna cuestión que hubiera de ser levantada en apelación. Lo único bueno que tenía era una exposición de la prueba en forma narrativa. Las enmien-das propuestas por el fiscal consistían en su mayor parte, en substituir el récord taquigráfico por la exposición na-rrativa de cada testigo en el caso, sin ninguna razón muy aparente para la propuesta substitución. El juez de dis-tinto pasó el asunto al ex-juez que había juzgado el caso y certificó todos los autos en lo que concierne a la exposición tal como estaba, a la exposición original, a la moción del fiscal y la orden de referencia, como una verdadera expo-sición -de todos los hechos, incluyendo las enmiendas por él permitidas.
Es de sentirse que más de veinte años después de la adopción del Código de Enjuiciamiento Criminal se vea esta corte obligada a examinar tales autos. No hemos ob-tenido ningún placer y muy poca satisfacción del proceso laborioso en llegar a cierto entendimiento sobre los hechos esenciales revelados por la prueba aducida en el jiücio. Or-*332dinariamente, desde luego, en tales circunstancias, no se pre-tendería hacer ninguna investigación o discusión de los mé-ritos. Pero en el presente caso la tarea no ha demostrado ser imposible, como lo anunció ■ el fiscal, y es más impor-tante que el ciudadano en- particular, cuando procede de buena fe y por motivos razonables, pueda sentirse libre para reportar a las debidas autoridades un supuesto delito sin temor a un proceso, que no que las regias técnicas de pro-cedimiento sean observadas estrictamente en cualquier caso particular. Ni debe tampoco hacérsele entender al infor-mante, sea lo que fuere lo que se exija de él, que está en la obligación de hacer una investigación completa examinando testigos y preparando un caso para juicio o para ser some-tido a un Gran Jurado, antes de divulgar los hechos de que tiene conocimiento, so pena de exponerse a un procedimiento criminal en el caso de que algún fiscal o abogado particular que haya sido empleado, después de tal investigación y de una madura deliberación, resuelva finalmente que la prueba que ha podido considerarse es inadecuada para sostener un proceso, no obstante la opinión de tal investigador de que en realidad se había cometido un delito.
Joseph v. Bears, 135 Am. St. Rep. 1076, era una acción civil por el delito de calumnia. La segunda causa de ac-ción expresada en la demanda alegaba que el cargo había sido hecho por el demandado por teléfono “a un tal Tarnutzer.” Como defensa separada a esta causa de acción el demandado alegó “que Tarnutzer era el márshal de la villa de Prairie du Sac” y que el demandado había “tele-foneado el hecho a dicho Tarnutzer, creyendo que él era un funcionario legal autorizado para verificar arrestos por de-litos, únicamente con el fin de obtener el arresto del refe-rido K. y sin malicia hacia el demandante.”
Al resolver el caso la Corte Suprema de Wisconsin se expresó así:
*333“Debe existir la creencia de buena fe en el becbo de que se ba cometido un delito y de que la persona a quien se baee la comuni-cación es la debida persona o funcionario con quien debe dejarse la información a fin de que sea vindicada la justicia. Cuando el demandado ba probado estos dos hechos, indudablemente que él ha quedado libre del peso de la prueba. Entonces ba demostrado él prima facie por lo menos que su comunicación fué hecha en el cumplimiento de su deber, por un sentido de obligación y en la creencia honrada de su veracidad. No está obligado a ir más le-jos y probar que un hombre más astuto hubiera descubierto la falsedad de los supuestos hechos. La cuestión es esta: ¿ Creyó él honradamente que lo que dijo era cierto? No si algún otro hombre estando en su situación lo hubiera creído: Odgers sobre Libelo y Calumnia, edición 4a., pág. 330. Su creencia- debe, por supuesto, fundarse en alguna información. Las meras manifestaciones pre-cipitadas, o las que en nada se fundan como información, no están protegidas, porque no puede decirse que han sido hechas de buena fe; pero-las manifestaciones que honradamente se creen ser cier-tas, basadas. en alguna información palpable y hechas con el hon-rado deseo de promover la justicia pública, y dadas al debido fun-cionario, o a uno que se supone justamente que es el debido fun-cionario, están protegidas aunque alguna persona más prudente quizás no hubiera creído en la certeza de la información en que se basa la manifestación: Clark v. Molineus, L. R. 3 Q. B. D. 237. Cuando el caso prima facie de privilegio se ha establecido de tal modo mediante prueba de que la comunicación se hizo en el cum-plimiento de un deber público y en la creencia honrada de su cer-teza, es el deber del demandante, como en otros casos de comuni-caciones privilegiadas, probar la verdadera malicia por algunos he-chos tendentes a establecer un móvil malicioso o culpable: Calkins v. Summer, 13 Wis. 193, 80 Am. Dec. 738; Hemmens v. Nelson, 138 N. Y. 517, 34 N. E. 342, 20 L. R. A. 440; Dale v. Harris, 10 Mass. 193; 8 Ency. of Ev. 220.”
El mismo principio, si es correcto, parece ser aplica-ble a fortiori a un proceso por un libelo criminal. Newal, 3a. ed., pág. 1158, sección 1114.
En el mismo tomo y en las páginas 601 y 608, secciones 595 y 601, encontramos lo siguiente:
“Es un deber que toda persona debe a la sociedad y al estado *334en que vive el ayudar en la investigación de cualquier alegada mala conducta y estimular el descubrimiento del delito. Toda in-formación dada de buena fe como consecuencia de cualquier in-vestigación hecha con este fin es claramente privilegiada. Pero este deber no surge meramente cuando se hacen investigaciones confi-denciales. Si llegan a conocimiento de cualquier persona hechos que razonablemente le inducen a creer que se ha cometido o está para cometerse un delito, su deber es informar inmediatamente a las autoridades públicas o a las personas interesadas.
“El querellante debe tener cuidado en acudir a alguna persona que tenga jurisdicción para conocer de la querella, o facultad para reparar el agravio, o algún deber o interés en relación con él. Las manifestaciones hechas a algún extraño que no tiene nada que ver con el asunto no pueden ser privilegiadas. Si una persona acude a la persona que no es la debida por alguna equivo-cación natural y honrada en cuanto a las funciones respectivas de varios funcionarios de Estado, semejante error simple y no inten-cional no excluirá, en América, el caso del privilegio. Pero si ella de un modo descuidado hace manifestaciones a alguien que, como debe saber, no tiene absolutamente ningún interés en el asunto, el privilegio se pierde.”
En Ruling Case Law, página. 358, sección 106, tomo 17, la regla se enuncia en esta forma:
“Una persona que hace una comunicación a un oficial de orden público con respecto a la comisión de un delito no está sujeta a una acción por libelo o calumnia, de acuerdo con el peso de las autoridades, si la comunicación se hizo de buena fe eon el fin de traer al ofensor ante la justicia.”
Y una nota al caso de Miller v. Nickolls, 4 L. R. A. (N. S.) 149, dice lo siguiente:
“El derecho a exención de responsabilidad por libelo o calum-nia que surge de una comunicación informal hechas a un funcio-nario legal con respecto a la mala conducta o falta criminal de otra persona, por el fundamento de que tal comunicación era pri-vilegiada, parece depender del punto de si fué hecha de buena fe, en el' cumplimiento de un deber público para adelantar una inves-tigación legal, o por algún otro motivo justificado, o si se hizo para dar paso a la malicia o el rencor.”
*335Véase también el caso de Flynn v. Boglarsky y nota al de Beshira v. Allen, L. R. A. 1915 E. 413.
En el presente caso no sólo fué dirigida la comnnicaeión libelosa al jefe ejecutivo, sino que fué escrita por el comi-sionado municipal de instrucción, quien tenía tras sí un ré-cord de unos quince años en el servicio del G-obierno Insular, once años de experiencia como maestro en las escuelas públicas y cuatro años como inspector de sanidad insular. En la carta se llama especialmente la atención hacia el he-cho de que el denunciante en este caso era entonces miem-bro de una asamblea municipal. Llama la atención al es-tado político local como típico de una supuesta condición deplorable que generalmente existe en toda la Isla. Se re-fiere y parec'e haber sido una especie de reflexión tardía o posdata a otra carta remitida con ella solicitando que se hi-ciera una investigación de otros asuntos. Dice que el in-formante recibió la información en ella contenida precisa-mente el mismo día de su regreso de San Juan. Concluye en la seguridad de que si el anterior ejecutivo a quien fué dirigida la comunicación había venido a hacer justicia, él encontraría mucho trabajo. Está marcada “confidencial.” Todo el tono de la comunicación implica que hubo alguna entrevista o entendimiento anterior si no una invitación o solicitud por información.
Una comunicación oficial con la firma del anterior Attorney General, dice lo siguiente:
“Fiscal de Distrito, Guayama, P. R. — Señor: En relación a la carta e informe sometidos por usted en el asunto del Sr. Arsenio Rodríguez Morales, le devuelvo con ésta todos los documentos re-lativos. al caso para que usted resuelva si procede o no iniciar un proceso por libelo contra él. Es necesario que usted resuelva, antes de proceder de tal modo, si las manifestaciones hechas por él se hicieron maliciosamente, y usted puede al llegar a tal conclu-sión tomar en consideración el hecho de que estas manifestaciones parecían no estar sostenidas por prueba de ninguna clase. Sír-vase informarme de la resolución que tome en este asunto.”
*336Es una circunstancia significativa que el autor de esta comunicación no encontrara ninguna prueba de malicia de la faz de la alegada comunicación libelosa. La conclusión en cuanto a la falta de causa probable se funda en el in-forme del fiscal que hizo la investigación y luego dirigió el proceso en este caso, herido por un resentimiento debido a la censura incidental sobre su misma conducta oficial anterior. Ni encontramos tampoco en la comunicación des-crita en la acusación ninguna de las características de la malicia. El concepto del apelante del deber cívico puede estar sujeto a censura, pero bay mucho lugar para discu-sión sobre este punto, y su comunicación al Gobernador no revela improbidad de pensamiento ni falta de sinceridad de propósito.
En el juicio el acusado declaró que él aceptó de buena fe el informe que le dió el cuñado; que no tenía motivo para dudar de él; que después de hablar con la madre y la hija de ella que se dijo era de trece años de edad, el tes-tigo creyó que como era de edad escolar podía ser la niña de quien el cuñado le había hablado; que el caso le impre-sionó mucho y le pareció que era una cosa grande que no “debía quedar impune;” que el testigo tenía indicios de que podría haber algo; por eso fué que escribió la carta; si no hubiera tenido indicios no la hubiera escrito; el tes-tigo tenía conocimiento de que había sucedido, pero no se acordaba del nombre del padre; que el testigo no informó al fiscal debido a que le infundió sospechas.
En el examen de repreguntas el testigo fué acosado en cierto modo por el fiscal en relación con una declaración anterior hecha bajo juramento so pretexto de establecer la base para atacar su credibilidad. Los autos indican que la defensa anunció finalmente que aceptaría la declaración de referencia como hecha por el acusado, siendo entonces ofre-cida como prueba por el fiscal y admitida sin objeción. Ese documento parece haber sido pasado por alto por el fiscal al *337preparar sus propuestas enmiendas a los autos y a él no se hace indicación por el juez sentenciador en su opinión. No existe nada en los autos que contradiga, y sí mucho que corrobore, la declaración del acusado.
El alegado escrito libeloso era, por su faz, como hemos dicho, -prima facie privilegiado, y no encontramos ninguna prueba de malicia por parte del acusado.
El poder ejecutivo supremo en esta Isla está investido en un funcionario ejecutivo cuyo título oficial es “El Go-bernador de Puerto Pico.” El tiene la supervisión y control de todos los departamentos, incluyendo el Departa-mento de Justicia., en tanto no esté en conflicto con las dis-posiciones de la Ley Orgánica, y es responsable del fiel cum-plimiento de las leyes.
Si el Gobernador es o no la debida autoridad a quien .un. miembro del concejo de administración de un municipio ad-yacente debe reportar la comisión de un delito de felony,, cometido por un miembro de la asamblea municipal, cuyo miembro del concejo cree que sería inútil llevar el asunto al fiscal de distrito local, es una cuestión que no fue le-vantada en la corte inferior ni por ninguna de las partes en la 'apelación ante esta corte. Es un asunto cuya resolu-ción final puede dejarse en suspenso, sin que sea impropio hacerlo así, hasta que se suscite la cuestión.
Pero sea esto como fuere, estamos persuadidos, después de una debida consideración de toda la prueba, que el mismo apelante, nunca dudó por un momento de que él se estaba dirigiendo a la debida autoridad.
Debe revocarse la sentencia apelada.

Revocada la sentencia apelada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Aldrey y Franco Soto.
El Juez Asociado Sr. Wolf firmó “conforme con la sen-tencia. ’ ’